ALLOWABILITY NOTICE

Terminal Disclaimer 
The terminal disclaimer filed on 04/20/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of co-pending US Patent No. 10349668 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Pertinent Prior Arts
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Richter (US 20080295701 A1) discloses, popcorn popper has a housing and a container for heating popcorn popping ingredients introduced into the container for popcorn making.  The container can be pivoted with respect to the housing for emptying.  The popcorn popper also has an induction heater with an induction coil disposed beneath the container for generating a alternating high-frequency magnetic field.  The induction coil is pivotable together with the container.

Examiner’s Amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with attorney Tatyana Voloshchuk on 04/27/2022. The application has been amended as follows:
In claim 8:
In line 4, after “a cooking vessel removably supported in and”, please delete “substantially”.
In line 5, after “the cooking vessel is”, please delete “substantially”.

Restriction/Election
Claims 2-8, and 10-14 are allowable. The restriction requirement between inventions (claims 2-7) as set forth in the Office actions mailed on 11/04/2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 11/04/2019 is withdrawn. Claims 2-7 are amended to depend on claim 8, and are no longer withdrawn from further consideration because claims require all the limitations of an allowable generic linking claim as required by 37 CFR 1.141.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01. 

Reasons for Allowance
Allowance of claims 2-8, and 10-14 is indicated because the prior art of record (Long in view of Lindermann) do not disclose/suggest the combination of “a cooking vessel enclosed within the container such that the cooking vessel and the container are enclosed within the housing, wherein the cooking vessel contains unpopped popcorn kernels, and the heater comprises a coil for creating an oscillating magnetic field that interacts with and generates an amount of heat in the cooking vessel” as cited in claim 8.
The prior art of record (Long in view of Lindermann) do not disclose the combination of elements above. Both Long and Lindermann discloses, a cooking vessel removably supported in the container and the container is only covering a portion of the cooking vessel. Moreover, Long discloses, a gas popcorn system for camping, and even though Lindermann teaches, a coil for creating an oscillating magnetic field that interacts with and generates an amount of heat in the cooking vessel, at the time the invention was made, one of ordinary skill in the art would not have found obvious teachings or motivation to modify the gas popcorn system of Long wherein the gas popcorn system for camping comprises a coil for creating an oscillating magnetic field that interacts with and generates an amount of heat in the cooking vessel.
Hence,  at the time the invention was made, one of ordinary skill in the art would not have found obvious teachings or motivation among other prior arts to modify the prior primary prior art reference (Long), such as “a cooking vessel enclosed within the container such that the cooking vessel and the container are enclosed within the housing, wherein the cooking vessel contains unpopped popcorn kernels, and the heater comprises a coil for creating an oscillating magnetic field that interacts with and generates an amount of heat in the cooking vessel”; thus the claimed invention is non-obvious over the prior arts.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VY T NGUYEN whose telephone number is (571)272-6015.  The examiner can normally be reached on Monday-Friday (10am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TU HOANG can be reached at 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VY T NGUYEN/Examiner, Art Unit 3761                                                                                                                                                                                                        

/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761